DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a cooking assistance module” (claim 1 at lines 6-7. Please noted that embodiment fig.1 does not show a cooking assistance module); “a motor assembly dispenses said liquids into said curry vessel” (claim 3 at lines 2-3); “a condiment transportation tube” (Claim 4 at line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “said intelligence layer configured to collect and analyze the technical data obtained from a plurality of modules” in claim 1.
 	(2) “said cooking assistance module and said automated cooking device are configured to retrieve information from said plurality of databases” in claim 1.
 	(3) “the voice recognition feature through said voice assistant and said wearable health monitoring device configured to provide the health data to said plurality of modules” in claim 1.
 	(4) “a motor assembly dispenses said liquids into said curry vessel” in claim 3.

(1) “said intelligence layer” (claim 1 at lines 2-3). There is no disclosure as to what structure(s) constitutes said intelligence layer. For example: embodiment fig.1, P102 pointed at a box and para.0051 disclose the first level is intelligence layer (P102) … the intelligence layer is configured to collect and analyze the technical data obtained from the modules such as the recipe machine learning module (P102a) … (P102d). However, nothing in this paragraph teach or suggest what structure of intelligence layer that is used to perform the functional language. 
(2) “said cooking assistance module and said automated cooking device” (Claim 1 at lines 7-8). There is no disclosure as to what structure(s) constitutes said cooking assistance module and said automated cooking device in the embodiment fig.1. Please noted that fig.4 is a different embodiment and the specification does not suggest or teach the embodiment fig.4 can be used or incorporated in embodiment fig.1.  
(3) “the voice recognition feature through said voice assistant and said wearable health monitoring device” (Claim 1 at lines 14-15). There is no disclosure as to what structure(s) constitutes the voice recognition feature, said voice assistant and said wearable health monitoring device.
(4) “a motor assembly” (Claim 3 at lines 2-3). There is no disclosure as to what structure(s) constitutes said motor assembly.



Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
said intelligence layer configured to collect and analyze the technical data obtained from a plurality of modules” at lines 3-4. As described above, the disclosure does not provide adequate structure to perform the claimed function of “collect and analyze the technical data obtained from a plurality of modules”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function of “collect and analyze the technical data obtained from a plurality of modules” because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. For example, para.0051 disclose the first level is intelligence layer (P102) … the intelligence layer is configured to collect and analyze the technical data obtained from the modules such as the recipe machine learning module (P102a) … (P102d). However, nothing in this paragraph teach or suggest what is an intelligence layer? 
 	Claim 1 recites “said cooking assistance module and said automated cooking device are configured to retrieve information from said plurality of databases” at lines 7-8. As described above, the disclosure does not provide adequate structure to perform the claimed function of “to retrieve information from said plurality of databases”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function of “to retrieve information from said plurality of databases” because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. Please noted that claim 1 is related to embodiment fig.1, and embodiment fig.1 is different from embodiment fig.4 and nothing the original disclosure teach or suggest that a device 
 	Claim 1 recites “the voice recognition feature through said voice assistant and said wearable health monitoring device configured to provide the health data to said plurality of modules” at lines 15-16. As described above, the disclosure does not provide adequate structure to perform the claimed function of “to provide the health data to said plurality of modules”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function of “to provide the health data to said plurality of modules” because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. Currently, para.0051 teaches the wearable health monitoring device which is worn by the user as an accessory.  However, there is insufficient information in regards to what is a wearable health monitoring device. 
 	Claim 1 recites “a motor assembly dispenses said liquids into said curry vessel” at lines 2-3. As described above, the disclosure does not provide adequate structure to perform the claimed function of “dispenses said liquids into said curry vessel”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function of “dispenses said liquids into said curry vessel” because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.

 	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “said intelligence layer is connected to a plurality of databases” at line 2. It is unclear as to how the structure (i.e., said intelligence layer) is connected to a plurality of databases (a collection of data or databases or software program) because databases must require a computer or a computer system. In addition, it is unclear what structure(s) having the databases?
 	Claim 1 recites “said intelligence layer configured to collect and analyze the technical data obtained from a plurality of modules” at lines 3-4. It is unclear as to what structure(s) and/or software program perform the functional language (i.e., to collect and analyze the technical data obtained from a plurality of modules)? Currently, “said intelligence layer” or layer does not provide sufficient structure(s) or information to perform the functional language. 
 	Claim 1 recites “said cooking assistance module and said automated cooking device are configured to retrieve information from said plurality of databases” at lines 7-8.  It is unclear as to what structures constitute the cooking assistance module and said automated cooking device in order to perform the functional language. Please noted 
 	Claim 1 recites “the cooking process” at line 10. There is insufficient antecedent basis regarding this claim limitation. 
	Claim 1 recites “the voice recognition feature” at line 14. It is unclear as to what is the voice recognition feature? What structure constitute the voice recognition feature? Is the voice recognition feature refers to software or hardware or both?  In addition, there is insufficient antecedent basis regarding this claim limitation. 
 	Claim 1 recites “the voice recognition feature through said voice assistant and said wearable health monitoring device configured to provide the health data to said plurality of modules” at lines 15-16. It is unclear as to what structures constitute said wearable health monitoring device, said voice assistant. 
 	Claim 1 recites “said automated cooking device comprises a curry vessel and an ingredient rack … said ingredient rack rotates based on a recipe to dispense said ingredients into said curry vessel at a predetermined interval of time” at lines 17-20. It is unclear as to how said ingredient rack rotates based on a recipe to dispense said ingredients into said curry vessel at a predetermined interval of time because automated cooking device only have a curry vessel and an ingredient rack that is not sufficient performing rotating function and receive information in regards to the recipe. Currently, there is insufficient structures to perform the functional language. 

 	Claim 1 recites “a motor assembly dispenses said liquids into said curry vessel” at lines 2-3. It is unclear what structure constitutes the motor assembly?
 	Claim 9 recites “the bottom section” at line 2. There is insufficient antecedent basis regarding this claim limitation.

Allowable Subject Matter
 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Tran (US 8,687,922), Boushey et al. (US 2010/0111383), Moturu et al. (US 10,265,028)  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the voice recognition feature through said voice assistant and said wearable health monitoring device configured to provide the health data to said plurality of modules and said ingredient rack rotates based on a recipe to dispense said ingredients into said curry vessel at a predetermined interval of time. 
 	The closest prior art was Tran. The prior art show that mesh network appliances (oven, cooking range) are provided to enable wireless communication in a monitor system such as wearable mobile appliance. However, Tran does not show the voice recognition feature through said voice assistant and said wearable health monitoring device configured to provide the health data to said plurality of modules and said ingredient rack rotates based on a recipe to dispense said ingredients into said curry vessel at a predetermined interval of time.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIMMY CHOU/Primary Examiner, Art Unit 3761